Citation Nr: 1527187	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether the February 2004 rating decision denying service connection for the cause of the Veteran's death is final.

2. Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 1989.  His death certificate indicates that he died on June [redacted], 1997.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

A February 2004 rating decision denied the claim of service connection for the cause of the Veteran's death.  The January 2013 rating decision reopened and denied the claim.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As discussed below, the Board has determined that the February 2004 rating decision is not final.  Accordingly, the issue relating to finality is reflected on the title page.


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied the claim of service connection for the cause of the Veteran's death on the basis that there was no in-service event or injury that was related to the cause of death.  The Appellant did not timely appeal this decision. 

2. Evidence received within one year of the February 2004 decision, i.e., a February 2004 correspondence from the U.S. Navy regarding activities of the ships on which the Veteran served, relates to a previously unestablished fact necessary to substantiate the claim.

3. The Veteran's death certificate shows that the cause of death was hemorrhagic bronchopneumonia, aspiration of blood and swallowing of blood.

4. At the time of the Veteran's death, he was not service-connected for any disability.

5. Hemorrhagic bronchopneumonia, aspiration of blood, and swallowing of blood did not manifest in service or within one year of discharge from service.  Bronchiectasis may not be presumed to be related to service.


CONCLUSIONS OF LAW

1. Evidence received within one year of the February 2004 rating decision that denied service connection for the cause of the Veteran's death is new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2. The February 2004 rating decision is not final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b) (2003).  

3.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In September 2003 and September 2012 letters, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  The RO also noted that during the Veteran's lifetime, service connection was not considered for hemorrhagic bronchopneumonia.  Since the Veteran was not service-connected during his lifetime, the first requirement of Hupp does not apply.  Moreover, the September 2012 letter informed the Appellant of the evidence she would need to establish service connection for the cause of the Veteran's death.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. §3.159(c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, death certificates and other records relating to the Veteran's death, and lay statements have been associated with the record.  

A VA medical opinion has not been provided in this case.  The Board finds that an opinion is not warranted.  As discussed further below, there is no credible evidence that the Veteran died from a disease related to herbicide exposure.  Furthermore, there is no credible evidence that hemorrhagic bronchopneumonia manifested in service.  Accordingly, no reasonable possibility exists that a VA medical opinion would aid in substantiating the claim.  See Wood, 520 F.3d at 1348.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
In February 2004, the RO denied the Appellant's claim of service connection for the Veteran's cause of death.  The Appellant was notified of this denial but did not appeal within the one year appeal period.  Additional evidence was received, however, within the one year appeal period.  If the evidence submitted was new and material, then the decision is not final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b).

In that regard, the RO's denial of service connection for the cause of the Veteran's death was based on the fact that service medical records do not show the presence or diagnosis of the condition causing death (hemorrhagic bronchopneumonia) during service.  The RO found that there was no evidence submitted establishing a possible relationship between the Veteran's death and service.  The RO considered the Appellant's claim that the Veteran was exposed to herbicides during service.  The RO found, however, that the condition which caused the Veteran's death is not entitled to the presumption of service connection based on exposure to herbicides, and there was no basis in the evidence of record to establish a connection between exposure to herbicides and the cause of the Veteran's death.  

The evidence before the RO at the time of the decision was service treatment records, documents relating to the Veteran's death such as the death certificate and a Report of Death of Philippine Citizen, reports of dates of service onboard a ship in the official waters of Vietnam, and the lay statements of the Appellants.  In essence, at the time of the prior denial, there was evidence of a post service disability, but no or insufficient evidence of in-service disease or injury or of a nexus to service.  

In February 2004, after the issuance of the rating decision, a correspondence from the Department of the Navy was associated with the claims file.  The correspondence indicated that a ship on which the Veteran served visited Cam Ranh Bay, Republic of Vietnam, and sailors may have gone ashore during the visitations.  This evidence goes to cure a prior evidentiary defect, namely, an in-service event that was not previously substantiated.  Accordingly, the evidence is new and material.  The RO did not adjudicate the evidence, thus, the February 2004 rating decision is not final and the claim is reconsidered.

Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

The Appellant alleges that the Veteran's death was caused by herbicide exposure during service and that he had a respiratory disorder during service.  The Appellant notes that the RO conceded exposure to herbicides.

In this case, the Veteran died in June 1997.  His death certificate indicated that the cause of death was hemorrhagic bronchopneumonia.  At the time of his death, the Veteran was not service connected for any disability.  Thus, the Board considers in the first instance whether service connection for such disorder is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for bronchiectasis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Bronchiectasis is defined as the chronic dilatation of the bronchi marked by fetid breath and paroxysmal (i.e. sudden and spasmodic) coughing with the expectoration of mucopurulent matter.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 252, 1384 (32nd ed. 2012).   

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  To be service connected under this presumption, the disease shall have become manifest to a degree of 10 percent or more any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

The Board first examines the Appellant's contention that the cause of the Veteran's death was due to exposure to herbicides.  In that regard, the record shows the Veteran served aboard the USS George Mackenzie in February 1969.  The USS George Mackenzie has been identified by VA as operating temporarily in the inland waterways of Vietnam during February 1969.  Thus, exposure to herbicides is conceded.

Nonetheless, hemorrhagic bronchopneumonia is not one of the diseases entitled to the presumption of service connection for exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, evidence of a relationship between the Veteran's herbicide exposure and hemorrhagic bronchopneumonia is required in order to establish the claim.

In that regard, the Appellant contended in the February 2004 hearing that a doctor said that the Veteran's exposure to Agent Orange was conceded.  The Appellant appeared to be testifying that the doctor told her the Veteran was sick due to Agent Orange exposure.  No other medical evidence linking hemorrhagic bronchopneumonia to herbicide exposure is of record.  The Board finds that the Appellant's contentions are not credible.  The Appellant's hearing testimony is unclear and appears to confuse the dates of the Veteran's service and dates when he was sick.  She also seems to confuse the concept of exposure to herbicides and the requirement of a link between exposure and the disease causing death.  Accordingly, there is no credible evidence indicating a link between exposure to herbicides and hemorrhagic bronchopneumonia.

Turning to service connection on a basis other than due to exposure to herbicides, service treatment records show treatment for the flu in January 1978.  The Veteran's chest was clear on examination.  The Veteran was treated for the flu on occasion thereafter.  A March 1983 chest X-ray was within normal limits.  An April 1984 treatment note indicates there were no symptoms of acute tuberculosis.  A chest X-ray in December 1984 found an irregular density in the upper left lobe of the lung.  There is no record of followup.  In April 1986, the Veteran denied experiencing a persistent, productive cough within the prior year.  

As the Veteran's duties were in food service, he underwent annual examinations.  Reports of Medical Examination, including one at separation from service, revealed normal lungs and chest.  In a July 1987 annual examination, there was no evidence of communicable disease found and no evidence of active pulmonary tuberculosis.  In Reports of Medical History, the Veteran stated that he was in good health and he denied whooping cough, chronic or frequent colds, tuberculosis, asthma, shortness of breath, pain or pressure in the chest, chronic cough, and coughing up blood.

At the February 2014 hearing, the Appellant claimed that between 1969 and 1996 the Veteran had a respiratory disease.  The Appellant further testified that after the Veteran retired from the Navy, he joined the Military Sealift Command, a merchant marine organization.  The Appellant's testimony is that he got sick while in the Military Sealift Command and was unable to obtain health care because he was out at sea. 

The Board finds that service connection on the basis of a claimed in-service respiratory disease is not warranted.  The service treatment records do not support in-service manifestations of a respiratory disease other than the flu.  Although there is a finding of an irregular density in a lung in a December 1984 chest X-ray, other medical evidence, such as the separation examination and the Veteran's denials of symptoms related to the lungs at separation, indicate the lungs were normal.  The Veteran underwent scrutiny with respect to the lung disease tuberculosis because of his duties as a food handler, so several annual service examinations are of record.  For those reasons, the Board finds the service treatment records to be of great probative weight.

The Board finds the service treatment records to be of greater probative weight than the Appellant's claims that the Veteran had a respiratory disease in service.  The service treatment records were made during service and therefore do not rely on memory.  On the other hand, the Appellant's contentions were made at least 9 years after the Veteran's separation from service.  Moreover, the Appellant's more detailed testimony appears to indicate that the Veteran got sick after he joined the merchant marines, which contradicts her contentions that he had a respiratory disease in service.  For those reasons, the Board finds the Appellants contentions of an in-service respiratory disease, or one within a year of separation from service, are not credible.  Thus, the preponderance of the evidence is against a finding of in-service manifestations of a respiratory disease.  Moreover, the preponderance of the evidence is against a finding of characteristic manifestations of bronchiectasis within one year of service discharge.  As such, service connection on a presumptive basis is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


